Citation Nr: 0203459	
Decision Date: 04/16/02    Archive Date: 04/26/02	

DOCKET NO.  99-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently rated 70 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
At Law


ATTORNEY FOR THE BOARD

A.  D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from February 1978 until March 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  This case was remanded in November 2000.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; it is not manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

2.  The veteran has a high school education with vocational 
training in carpentry and work experience as a fork lift 
driver/stocker.

3.  According to the veteran's April 1998 Application for 
Increased Compensation Based on Unemployability, he has not 
worked since May 1987.  

4.  The veteran's sole service-connected disability is 
schizophrenia, currently rated as 70 percent disabling.  

5.  The veteran's service-connected disability is not of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
70 percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.3, 
Diagnostic Code 9203 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability due to the veteran's 
service-connected disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms of his service-
connected psychiatric disability warrant increased disability 
evaluation.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) provided to both the veteran and 
his representative satisfies the requirement at § 5103 of the 
new statute and that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate his 
claims.

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims have been collected for review.  The 
veteran has been given an opportunity to present testimony at 
a hearing; however, he declined.  In November 2000, the Board 
remanded the case in order to conduct a social and industrial 
survey and an examination, both of which were accomplished.  
Therefore, the Board finds that further assistance is not 
needed.  

Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on an average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Although VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110.

A February 1981 Physical Evaluation Board report reflects 
that the veteran was found unfit for duty.  A temporary 
disability retirement leave was recommended.  The diagnosis 
was paranoid schizophrenia with history of drug abuse with 
considerable social and industrial impairment.  In November 
1981, the RO granted service connection for schizophrenia and 
assigned a 50 percent rating, effective from March 1981.  In 
January 1982, the RO granted a temporary total rating based 
on hospitalization from November 1981, and then restored the 
50 percent rating, effective January 1982.  A May 1984 rating 
decision reduced the rating to 30 percent disabling; however, 
a June 1985 rating action restored the 50 percent rating.  A 
November 1985 Board decision increased the rating to 
70 percent disabling.  The current 70 percent rating has been 
effective since April 1984.

The General Rating Formula for Mental Disorders provides a 70 
percent rating for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The evidence concerning the veteran's current level of 
disability consists primarily of his written statements, a 
social and industrial survey conducted in December 2000, and 
reports of VA examinations conducted by a psychologist in 
November 1998 (reported in December 1998) and in January 
2001.  Diagnostic testing, mental status examination and 
clinical interviews were conducted.  The veteran denied any 
psychological or psychiatric problems at both examinations. 
The veteran has not been hospitalized for mental health 
reasons in many years.

Based on review of the record, the Board does not find that 
the evidence provides a basis for an evaluation higher than 
70 percent.  In regard to social impairment, there is 
evidence of significant impairment.  The December 1998 VA 
examination report reflects that the veteran has been married 
four times.  He admitted to using alcohol in 1979 in addition 
to using acid, cocaine, marijuana, microdots and uppers.  The 
veteran was administered the Millon Clinical Multiaxial 
Inventory--II, Beck Anxiety Inventory, Beck Depression 
Inventory, and Minnesota Multiphasic Personality Inventory.  
The psychologist reported that all tests appeared to be 
valid.  It was also noted that they were all self-reported 
measures.  The test results were consistent with the presence 
of an underlying thought disorder, with prominent paranoid 
features and hyperreligiosity.  The veteran's behavior across 
diagnostic testing and clinical interview was consistent.  
The results reflected a chronic adjustment pattern using 
denial and an aggressive orientation.  The psychologist 
indicated that the veteran's behavior was consistent with 
that of individuals who display poor social skills and tended 
to withdraw from others during periods of stress.  Further, 
these type of individuals present with an unconventional 
cognitive approach that suggests suspiciousness and brooding, 
as well as, feelings of persecution and maltreatment with 
distortion of reference and fixed belief patterns.  The 
psychologist concluded that this was strong evidence to 
support the presence of an underlying thought disorder. 

The December 2000 social and industrial survey report 
indicated that the veteran was dressed in stained and very 
worn clothing.  He reported that he did not take medication.  
The veteran indicated that he believed that it was the 
medication that harmed him and he received his daily dose of 
medication from the Bible.  Throughout the interview, the 
veteran referred to God and what God told him, including 
leaving California.  The veteran described himself as a 
prophet and a loner.  He reported attending church on a 
regular basis, reading his Bible on a daily basis, listening 
to music, and praying.  In reporting his family background 
the veteran reported that he had not communicated with his 
mother for the last five years, and never met his father.  He 
had periodic contact with his two brothers and a sister.  The 
veteran was married to his fourth wife.  He had four children 
from his current marriage.  He had been married for five 
years.  He indicated that his former marriages ended because 
his ex-wives did not want to live like the Bible stated.  It 
appeared to the social worker that the veteran's thoughts and 
perceptions were very distorted.  He pointed out that the 
veteran continued to make references to God talking to him 
and that he was a prophet.

In January 2001, the MMPI and the MCMI-II were administered. 
The test results were consistent with the presence of an 
underlying delusional quality with prominent paranoid 
features and hyper-religiosity, as well as a severe 
personality disorder.  The veteran's behavior was consistent 
across diagnostic testing, mental status examination, and 
clinical interview.  The examiner reported that this reflects 
a pattern similar to that of individuals who display poor 
social skills and tend to be withdrawn from others during 
periods of stress.  Further, these individuals tend to 
present with unconventional cognitive approaches such as his 
religiosity and suggest suspiciousness, as well as, feelings 
of persecution and maltreatment with distortion of references 
and fixed belief patterns.  There was strong evidence to 
support the presence of a severe personality disorder.  She 
also noted that there was evidence of some delusions, which 
seemed to be specifically related to the military and the 
veteran's hostilities toward the VA and hospital settings.  
The veteran reported sleep disturbances in the form of 
difficulty waking up seven times during the night on the 
previous night.  He denied any appetite disturbances.  He 
denied any abuse of prescription medications or over-the-
counter drugs.  He indicated that he drank in the past; 
however, he divulged that he has not used alcoholic beverages 
in the past 20 years.  He reported marijuana as the only 
recreational street drug that he used in the past and he 
denied any current use.

In regard to industrial impairment, the veteran is currently 
unemployed.  In reporting the results of the November 1998 VA 
examination, the psychologist commented that the veteran was 
capable of managing his benefit payment in his own best 
interest.  Further, in view of the fact that the veteran 
preached in a tent consistently, the possibility of him 
maintaining occupational functioning and a high degree for 
independent living would be increased if he were placed on 
medication.

The social and industrial survey shows that the veteran had 
not worked in 14 years.  His was last employed as a 
"stocker."  He worked there for approximately three months.  
Prior to this he worked for an electric company making 
electric boxes.  He reported working there for only a few 
months.  The veteran indicated that on instructions from God, 
he left these jobs.  In reporting his impression, the social 
worker expressed the opinion that the veteran was not capable 
of maintaining any employment in his current condition.

The January 2001 VA examination report reflects that the 
veteran was last employed 14 years previously.  At that time 
he served as a forklift operator for a total of four months.  
Prior to that he worked for a power company for four months.  
In response to specific information requested by the rating 
board, the examiner noted, that there were quite a few 
inconsistencies between the veteran's December 1998 VA 
examination and the current examination.  It was noted that 
overwhelmingly, the veteran appeared to be quite articulate 
and able to control himself and manage himself appropriately 
and with restraint in the clinical setting and environment.  
He did not present any of the chronic problems that were 
usually seen in schizophrenics.  His delusions and 
suspiciousness were limited to the military.  

The examiner further noted:

Despite the fact that the Social and 
Industrial Survey suggests that this 
veteran is "not capable of maintaining 
any employment in his current condition" 
that is merely an opinion that was 
presented at that time.  Since this 
veteran presents with none of the 
negative symptoms of schizophrenia and 
his thoughts only have a specific 
delusional quality in all likelihood his 
personality disorder seems to be what is 
causing him the majority of his 
difficulties.  Attention should be 
brought to the fact that this veteran 
indicated during his 12/28/98 
Compensation and Pension Examination that 
he had "been preaching and that he 
preaches in a tent consistently", in all 
likelihood he is capable of persisting at 
a task, maintaining attention and 
focusing.  In addition, the veteran 
divulges that he has a hobby of liking 
music and religious "stuff", that he 
shops for himself, and that he still 
drives.  

All of the aforementioned information 
would diagnostically suggest that he is 
capable of maintaining occupational 
functioning and has a high capacity for 
independent living which he does do with 
his spouse and children.  There do not 
appear to be more pervasive difficulties 
and the overwhelming evidence suggests 
that his prognosis is considerably better 
than any of the other types of 
Schizophrenia, particularly with regard 
to occupational functioning.  At best, 
his delusional quality regarding his 
feelings about the military and the VA 
Medical System has only a minimal effect 
on his ability to sustain gainful 
employment.  Certainly, one cannot force 
any veteran to consume medication which 
would help with his delusions and 
perception of reality with regard to this 
specific delusion.  However, the 
likelihood of his ability to work would 
be increased considerably if he were put 
on any doses of psychotropic medication.  
In summary, the veteran's paranoid 
schizophrenia in effect is only minimally 
a part of his problem and his personality 
disorder seems to be the predominating 
factor and his decision to choose a 
lifestyle of religiosity and feeling a 
sense of entitlement to being placed on 
100 percent service-connected Disability 
for paranoid schizophrenia.

The Board must be particularly careful to consider only 
factors and criteria in the rating schedule.  It is obvious 
that the veteran has significant impairment in social 
relationships.  As noted above, although there is obvious 
evidence of difficulties in establishing and maintaining 
effective social relationships, these factors alone do not 
more nearly approximate the criteria for a 100 percent 
rating.  See 38 C.F.R. § 4.7.  

There is evidence of impairment in thought processes and 
communication.  On VA mental status examination in 1998, the 
veteran was described as guarded and constricted during the 
clinical interview and testing.  His affect was flat.  He 
made occasional inappropriate references to the fact that the 
U.S. Army "tried to kill him."  He indicated that he was very 
religious.  His speech was pressured at times.  His reported 
mood was "normal mood to me."  The examiner commented that 
his thought processes were illogical and unconventional.  His 
insight and judgment appeared to be poor.  

However, it is also noted that he cooperated at both 
examinations.  In 1998, he was described as marginally 
groomed and appeared his stated age.  His eye contact was 
appropriate.  It was noted that he was alert and oriented in 
all spheres.  Further, he denied current suicidal or 
homicidal ideation.  There was no indication of sleep or 
appetite disturbances.  He denied any depression, anxiety, or 
difficulty controlling his impulses.  

On VA mental status examination in 2001, it was noted that 
the veteran clearly voiced delusional thoughts in 
relationship to the military and government.  The veteran 
denied any psychological or psychiatric problems and 
suggested that he was only trying to recover from the 
medications that he was given by the military and the entire 
VA system.  As noted, the examiner reported that the veteran 
presented an air and sense of entitlement in reference to 
feeling that he should be granted a 100 percent service-
connected disability.  Significantly, it was also noted that 
the veteran did not present any of the chronic problems 
usually seen in schizophrenics such as disorganized speech, 
disorganized behavior, catatonic behavior or flat affect.  
His delusions and suspiciousness were limited to the 
military.  Although the veteran had delusional thoughts 
regarding the VA and his military service, at both VA 
examinations, he denied the presence of any auditory or 
visual hallucination or any past experience.  He denied the 
presence of any ideas of reference.  Still further, there 
were no indications of any overt responses to auditory or 
visual hallucinations.  

His behavior cannot be described as grossly inappropriate 
although the examiners refer to the veteran's religious 
convictions.  The psychologist who conducted the VA 
examination in November 1998 conducted a second VA 
examination in January 2001.  It was noted that the veteran 
informed the examiner that he preferred not to take any 
medication and preferred to use his spirituality to heal 
medical problems or attempts to avoid the situation that 
would result in medical problems.  The Board acknowledges 
that the record reflects evidence of inappropriate behavior, 
however, this is considered in a 70 percent rating.  

For the most part, he appeared to be able to function 
independently, appropriately, and effectively.  There were 
minor problems reported with his short-term memory at the 
January 2001 VA examination, but his long-term memory was 
considered normal.  It was reported that on immediate recall, 
he was able to name 2 out of 3 objects.  At this examination 
there was also noted minor problems with attention and 
concentration.  However, it certainly does not show that 
memory loss involved the loss for names of close relatives, 
his former occupation or his name.

During the VA mental status examination and clinical 
interview in 2001, the veteran was hostile and quite angry.  
He felt that he should be awarded more than 70 percent 
service connection for what the military had done to him.  
The psychologist noted that it took some time to establish 
sufficient rapport with the veteran.  Although the veteran 
has reported problems with anger, it has not been objectively 
shown that he has problems with impaired impulse control or 
evidence of consistent danger of hurting himself or anyone 
else.  Further, the veteran specifically denied problems with 
impulse control at the 1998 VA examination.

Still further, there is no evidence of disorientation to time 
or place.  He was described as oriented at both VA 
examinations, rather than disoriented.  

It has not been reported that the veteran is unable to 
perform activities of daily living.  Although the social 
worker reported that the veteran wore worn jeans at his 
interview, it has not been reported that he neglected his 
personal appearance or hygiene on either of the examinations.  
In 1998, he was described as marginally groomed and appeared 
his stated age.  In 2001, he was described as very casually 
groomed and presented a slightly younger look than his stated 
age.  As noted, he appeared to be able to function 
independently, appropriately and effectively.

In considering the Global Assessment of Functioning (GAF) 
score, the Board notes that it has been variously assessed 
over the years.  In the December 1998 report, the GAF was 60 
for the past year and currently 60.  A GAF of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

In January 2001, the current GAF score was considered 68 and 
65 for the past year.  In explaining the GAF components, the 
psychologist concluded that by combining the GAF's of the 
Axis I diagnosis (paranoid schizophrenia) and the Axis II 
diagnosis, (personality disorder, not otherwise specified), 
this would result in a current GAF of 68.  The examiner noted 
that the current GAF score for the personality disorder in 
isolation, was 45; and, for schizophrenia in isolation, the 
current score was 75.  A GAF of 71 to 80 contemplates if 
symptoms are present, they are transient and expectable 
reaction to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in school work).  See DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed.) at 44-47.  
The veteran's 70 percent disability rating reflects the fact 
that he experienced significant psychiatric symptoms.  
Despite the reported schizophrenic symptoms, it is not shown 
that he has symptomatology that is comparable with more 
serious impairment such as disorientation to time or place or 
persistent hallucinations.  In considering the criteria and 
entire evidence of record -- including the described problems 
with delusional thoughts regarding VA and military service; 
hyperreligiosity; short-term memory problems; minor problems 
with attention and concentration; and sleep impairment -- his 
psychiatric manifestations are more consistent with a 
70 percent rating.  

When evaluating an increased rating claim the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
case, the evidence does not suggest that the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

Concerning industrial impairment, the veteran has reported 
that he quit working in 1987.  He indicated that he became 
unemployed because of God's instruction.  A review of the 
record does not show that his unemployment resulted from his 
service-connected disability.  The veteran has not produced 
any documents from any former place of employment implicating 
his service-connected disability and his unemployment.

Moreover a review of the claims file does not show that the 
service-connected disorder has resulted in frequent 
hospitalization.  The medical evidence explicitly reveals 
that a 70 percent disability evaluation is in order for the 
veteran's schizophrenia.  Neither his statements nor the 
medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.  

Total Rating

The veteran also claims that he is unemployable as a result 
of his service-connected disability.  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person, is in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a), see 38 C.F.R. §§ 3.340(a), 3.341, 4.15, 
4.1(a).

Service connection is in effect only for schizophrenia, which 
is rated 70 percent, as discussed above.  Therefore, the 
veteran meets the required disability percentage rating 
assigned to 38 C.F.R. § 4.16.  

A total rating for compensation purposes based on individual 
unemployability will be assigned "when there is present any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. § 3.340(a).  However, in 
determining whether a particular veteran is unemployable, the 
Board must also give "full consideration...to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap or disability and to the effect of 
combinations of disability."  38 C.F.R. § 4.15.  Furthermore, 
the Board must consider the effects of the veteran's service-
connected disability or disabilities in the context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.  The evidence of record 
indicates the veteran has a high school education and has 
work experience as a stocker and forklift driver.

Moreover, the fact that the veteran is unemployed, as the 
veteran reports he has been since 1987, generally is 
insufficient to demonstrate that he is "unemployable" within 
the meaning of the pertinent laws and regulations.  A 
thorough, longitudinal review of all the evidence is 
necessary to obtain a full understanding of the case.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is evident from the medical reports recounted above that 
the veteran's symptoms produce significant social and 
industrial impairment.  The veteran reports sleep impairment, 
paranoia regarding the VA and his past military service, and 
lack of concentration.  The described symptoms must be taken 
in the context of his social adaptability in relationship to 
his industrial impairment.  His lack of sociability would 
affect his initiative, adjustment and flexibility in the work 
environment.  The medical reports, however, offer a somewhat 
different picture of his industrial capabilities, in regard 
to his claimed unemployability.  The recent VA examination 
report indicates that he was oriented in all spheres.  
Although he complained of problems with concentration and 
memory, his long-term memory is considered very good and 
there was no reported impairment in recall.  His judgment and 
insight were within normal limits.  Furthermore, the comments 
regarding his employability given by the VA examiner in 2001 
are significant.  The examiner indicated that, at best, his 
delusional quality regarding his feelings about the military 
and the VA medical system has only a minimal effect on his 
ability to sustain gainful employment.  As pointed out above, 
the veteran reported that he resigned from his job in 1987 
due to the calling of God.  Regardless, he has varied work 
experience, and education and training that would permit him 
to work at jobs that are not significantly affected by 
psychiatric problems.  As reported above, the veteran 
maintains that he preaches regularly, and the examiner has 
indicated that his activities show that he has the capability 
to maintain occupational functioning, to persist at a task, 
and to maintain attention and focus.  

The Board notes that the social worker who conducted the 
social and industrial survey commented that the veteran was 
unemployable due to his psychiatric symptoms.  However, the 
VA psychologist determined -- based on psychological testing, 
examination and clinical interview -- that the veteran is 
capable of maintaining occupational functioning and has a 
high capacity for independent living.  The psychologist did 
ascribe a lower level of functioning - as indicated by the 
GAF scores assigned - to the non-service-connected 
personality disorder.  

After a review of the claims folder, the Board finds the 
statements of the social worker less than persuasive in light 
of the overall record.  The social worker only provides a 
general statement regarding the veteran's employability.  In 
contrast, the psychologist differentiated the impairment due 
to the service-connected schizophrenia and the non-service-
connected personality disorder.  The psychologist's 
statements and conclusions are consistent with the veteran's 
disability picture.  The VA psychologist reviewed the 
pertinent medical evidence, and tested and examined the 
veteran. The VA psychologist considered the social worker's 
opinion and rejected it by using reasonable medical 
principles and supporting her conclusions with the record.  
The Board places greater weight on the reports of the 
psychologist, due to her thorough review of the appellant's 
medical history, her discussion of the veteran's symptoms, 
and her expertise.  See Sklar v. Brown, 5 Vet. App. 140, 146 
(1993); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  

After careful consideration of all procurable and assembled 
data, the evidence does not show that the veteran's one 
service-connected disorder alone has precluded him from all 
forms of substantially gainful employment consistent with his 
education and prior work experience.  It has not been shown 
by the evidence of record that the service-connected disorder 
increased to such a level, without considering his age or 
nonservice-connected disorders, that it would prevent him 
from maintaining substantially gainful employment.  
Accordingly, the Board is unable to conclude that entitlement 
to a total rating for compensation purposes based upon 
individual unemployability has been shown.  


ORDER

An increased rating for schizophrenia is denied.

A total rating based on individual unemployability due to the 
veteran's service-connected disability is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

